Defendant appeals from a judgment, which, among other things, granted plaintiff a separation, awarded her custody of their child and directed him to pay $20 a week for the support of plaintiff and the child, and dismissed his counterclaim; from so much of an order made on the 11th day of December, 1953, as denied his motion for relief from a previous order which adjudged him in contempt of court for failure to comply with the provisions of an order directing him to pay temporary alimony and a counsel fee; from a further order made on the 23d day of December, 1953, granting his motion to reargue the said motion for relief from the order adjudging him in contempt, but adhering to the original determination; and from the two respective decisions which were rendered upon the said motions. Judgment and order of December 23, 1953, unanimously affirmed, without costs. Ho opinion. Appeals from the order of December 11, 1953, and from the decisions dismissed, without costs. In view of our determination with respect to the order of December 23, 1953, it is unnecessary to pass upon the order of December .11, 1953. Ho appeal lies from a decision. ¡Present — Adel, Acting P. J., Wenzel, MaeCrate, Beldoek and Murphy, JJ.